IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION ONE

In the Matter of the Detention of        )
                                         )      No. 81117-7-I
                                         )
C.S.                                     )
                                         )      UNPUBLISHED OPINION
                                         )
                                         )

          PER CURIAM — C.S. appeals a 14-day involuntary commitment order.

C.S. contends, and the State concedes, that the order must be vacated because

the petition did not contain a statement of facts supporting the basis for

commitment, nor did it contain advisements regarding voluntary treatment or

firearm rights, as required by RCW 71.05.230. We accept the State’s

concession, and reverse and remand for the trial court to vacate the commitment

order.

          Reversed and remanded.



FOR THE COURT: